Citation Nr: 0823494	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease to include as secondary to hypertension.

4.  Entitlement to an initial compensable rating for left ear 
hearing loss.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to July 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The record reflects that the veteran requested to be 
scheduled for a hearing before a traveling member of the 
Board in his July 2006 VA Form 9 and he was subsequently 
scheduled for a travel Board hearing in November 2007.  
However, the veteran did not report for the hearing and did 
not offer an explanation regarding his failure to appear.  
Therefore, the veteran's request for a Board hearing is 
considered withdrawn.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
etiologically link the veteran's current right knee sprain to 
the right knee injury in service.

2.  The competent medical evidence of record shows that the 
veteran was not diagnosed with hypertension in service.

3.  The competent medical evidence of record shows that the 
veteran was not diagnosed with coronary artery disease in 
service and the veteran's coronary artery disease is not 
etiologically related to a service-connected disability.

4.  The veteran's service-connected left ear hearing loss was 
manifested by Level II hearing acuity in the left ear in the 
November 2005 VA examination and Level I in the July 2006 VA 
audiological report.


CONCLUSIONS OF LAW

1.  The veteran's right knee injury was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2007).  

2.  The veteran's hypertension was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

3.  The veteran's coronary artery disease was not incurred in 
or aggravated by active service, nor may it be presumed 
related to service and the veteran's coronary artery disease 
was not caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).  

4.  The schedular criteria for an initial compensable rating 
for service-connected left ear hearing loss has not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability that 
will be assigned if service connection is awarded.  

An April 2005 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims for service 
connection for a right knee disability, hypertension, 
coronary artery disease secondary to hypertension, and 
hearing loss.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.  The VCAA letter 
requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  The notice 
provided did not address either the rating criteria or the 
effective date provisions that are pertinent to the veteran's 
claim, however, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to his claims for service 
connection a right knee disability, hypertension, and 
coronary artery disease.  

As the December 2005 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for left 
ear hearing loss, this claim is now substantiated.  As such, 
his filing of a notice of disagreement as to the rating 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a), because the purpose that the 
notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required and the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the veteran's claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, the claims file contains 
service medical records, private treatment records, and a VA 
examination report for hearing loss.  The veteran was not 
provided with a VA compensation examination and opinion for 
his service connection claims for a right knee injury, 
hypertension or coronary artery disease.  See 38 U.S.C.A. § 
5103A.  Nevertheless, the Board finds this acceptable under 
the VCAA given the current state of the record.  

A VA medical examination and opinion is required only when a 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5103A; see Duenas 
v. Principi, 18 Vet. App. 512 (2004).  The Secretary's duty 
to provide a medical examination is triggered where there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; and (3) an indication that the disability may be 
associated with the veteran's service; but (4) insufficient 
medical evidence on file for the Secretary to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006). 

In this case, no reasonable possibility exists that a medical 
examination or opinion would assist the veteran in 
substantiating his service connection claims for a right knee 
disorder, hypertension or coronary artery disease.  The 
evidence of record shows that the veteran did not have 
hypertension or coronary artery disease while in service, or 
had any cardiovascular disorder within one year of service.  
See 38 C.F.R. § 3.303, 3.307, 3.309.  In addition, there was 
no indication in the record that the veteran's current right 
knee sprain is associated with any event or injury in service 
including a right knee injury.  

The claims file contains the veteran's statements in support 
of his claim and a lay statement from a friend.  The veteran 
submitted a VCAA response form in December 2006 that asserted 
the veteran had no other information or evidence to give VA 
to substantiate his claims.  There is no indication in the 
file that there are other relevant records that have not yet 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim. 

II.  Merits of the Claims for Service Connection 

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, such as hypertension and 
coronary artery disease, which are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The Board will address separately below the veteran's service 
connection claims.  

Residuals of a Right Knee Injury

The veteran filed a claim for a right knee injury that 
occurred during service in April 2005.  The veteran contends 
that he injured his right knee in service and he still has 
problems with his right knee.  The RO denied the claim.  The 
veteran appeals this decision.

In August 2004, the veteran sought treatment for pain in his 
right ankle and right knee after he fell in a hole.  The 
veteran was diagnosed with right knee sprain.  X-rays of the 
right knee revealed intact osseous structures and no evidence 
of a fracture, dislocation or other abnormality.  As the 
evidence shows that the veteran has a current right knee 
sprain, the first criterion for service connection has been 
met.  Pond, 12 Vet. App. at 346.  

The service treatment records show that the veteran injured 
his right knee in February 1982 when he fell from a truck and 
hit his right knee.  The physician noted that the veteran's 
right knee was swollen compared to his left knee and 
documented a small abrasion below the patella.  The veteran 
was diagnosed with a soft tissue injury.  Although the 
medical evidence of record shows that the veteran injured his 
right knee in service, there is no medical evidence a nexus 
between the veteran's current right knee sprain and the 
injury that occurred in service.  Indeed, the evidence 
supports a determination that the current right knee sprain 
is unrelated to the in-service right knee injury.  The 
veteran underwent a medical evaluation in December 1982, 
which revealed the veteran's lower extremities were normal 
and the physician assigned his lower extremities the 
numerical designation "1", which means the veteran is 
considered to possess a high level of medical fitness.  The 
medical evidence does not show any complaints of right knee 
pain or any treatment for a right knee disorder, until the 
veteran sprained his right knee after falling in a hole in 
August 2004, 22 years after the veteran was discharged from 
active military service.  Thus, the medical evidence 
indicates that the veteran's current right knee sprain 
occurred in a separate incident subsequent to military 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and the benefit-of-
the-doubt rule is not applicable.  Thus, the veteran's claim 
of entitlement to service connection for residuals of a right 
knee injury is not warranted.  

Hypertension

The veteran filed a claim for hypertension.  He contends that 
he had high blood pressure during his military service.  The 
RO denied the clam.  The veteran appealed this decision.  

The medical evidence of record supports the veteran's claim 
to having a current hypertension disorder.  An April 2004 
private medical report notes a diagnosis of hypertension.  
Thus, the first criterion for service connection has been 
established.  Pond, 12 Vet. App. at 346.  

However, the evidence indicates that the veteran's 
hypertension is unrelated to service.  The record lacks 
evidence showing that the veteran incurred a hypertension 
disorder during service, incurred a hypertension disorder 
within the first year of discharge from service, or 
manifested a continuity of symptomatology indicative of a 
hypertension disorder in the first several years following 
discharge from service in July 1982.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309; Pond, 12 Vet. App. at 346.

Service medical records do not indicate any complaints, 
treatment, or diagnoses for hypertension.  The veteran's 
January 1978 entrance examination noted that the veteran's 
heart and vascular system was normal.  The veteran's blood 
pressure was 122/84.  The service treatment record dated in 
August 1981 showed that the veteran's blood pressure was 
130/72.  A service medical examination report in December 
1982 does not indicate a hypertension disorder; rather, the 
report indicates normal blood pressure of 120/74.  The 
earliest evidence of record for treatment of hypertension is 
found in private treatment records dated in 2004, 
approximately 22 years following service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  In addition, the 
earliest indication that the veteran believed hypertension 
was service-connected is found in his April 2005 service 
connection claim, dated over 22 years following service.  
Based on this evidence, the Board finds that the 
preponderance of the evidence indicates that the veteran did 
not incur hypertension during service.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  
Furthermore, the evidence of record does not contain a 
medical opinion establishing that the veteran's hypertension 
etiologically related to his military service.  Thus, the 
second and third elements are unestablished.  See Pond, 12 
Vet. App. at 346.  

The only evidence that indicates that the veteran had high 
blood pressure and hypertension during his military service 
is from his own statements.  Lay persons can provide an 
account of observable symptoms.  See Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  However, lay assertions regarding 
medical matters, such as a diagnosis of hypertension, have no 
probative value because lay persons are not competent to 
offer medical diagnoses or opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (professional opinions are 
required to address areas of knowledge requiring expertise).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for hypertension is not 
warranted.    

Coronary Artery Disease 

The veteran filed a claim for heart problems in April 2005.  
He contends that his heart problems are secondary to his 
hypertension.  The RO denied the claim.  The veteran appealed 
this decision.

A March 2004 private medical record shows that the veteran 
has a current diagnosis of coronary artery disease.  The 
physician noted that the veteran has a history of coronary 
artery disease and the veteran received two stents in 2000.  
However, the competent medical evidence of record shows that 
the veteran did not incur any heart disorder during service, 
incur a heart disorder within the first year of discharge 
from service, or manifest a continuity of symptomatology 
indicative of a heart disorder in the first several years 
following the veteran's July 1982 discharge from service.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  
The service treatment records do not indicate any complaints, 
treatment, or diagnoses of any heart disease.  In a December 
1982 medical examination report, the physician noted that the 
veteran's heart was normal and under the physical capacity or 
stamina section of PULHES, the veteran was rated as a "1", 
which indicates that the veteran possessed a high level of 
fitness and was medically fit for any military assignment.  

Furthermore, there is no medical evidence of record relating 
the veteran's coronary artery disease to service.  The 
evidence of record is devoid of any objective medical 
evidence of coronary artery disease until 2000, approximately 
18 years after service.  There is no medical evidence of 
record showing symptoms of coronary artery disease prior to 
2000.  This lapse in time weighs against the veteran's claim.  
See Maxson, 230 F.3d at 1333.  Furthermore, no physician has 
ever asserted that his coronary artery disease is related to 
any incident in service.  As the competent medical evidence 
does not link the veteran's current heart disability to 
service, service connection is not warranted on a direct 
basis.

In regards to the claim that the veteran is entitled to 
service connection for coronary artery disease as secondary 
to hypertension, the Board notes that the veteran is not 
service-connected for hypertension.  In addition, there is no 
competent medical evidence that the veteran's coronary artery 
disease was either caused by or aggravated by his service-
connected disabilities of tinnitus and left ear hearing loss.  
Thus, service connection for coronary artery disease 
secondary to a service-connected disability is not warranted.  
See 38 C.F.R. § 3.310.    
 
In sum, the evidence of record does not show coronary artery 
disease in service, within one year after service or that it 
is related to an incident or disease in service.  In 
addition, the evidence does not show that the veteran's 
coronary artery disease is caused or aggravated by any 
service-connected disability.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the veteran's claim for 
service connection for coronary artery disease must be 
denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

III.  Merits of the Claim for Increased Rating

The veteran filed a claim of entitlement to service 
connection for hearing loss in April 2005.  The RO granted 
service connection for left ear hearing loss with a rating of 
0 percent disabling in a December 2005 rating decision.  The 
veteran appealed the rating evaluation contending that his 
hearing was worse and required a higher rating.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet.App. 505 (2007).

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which in turn, are measured by puretone 
audiometric tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second).  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992) (defective hearing is rated on the basis 
of a mere mechanical application of the rating criteria).  
The provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I to XI.  If hearing loss is service-
connected for only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85(f).  Tables VI 
and VII as set forth in section 4.85(h) are used to calculate 
the rating to be assigned.  

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is evaluated separately.  38 C.F.R. § 4.85(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  The 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b).

The veteran underwent a VA audiology examination in November 
2005.  The VA examination showed the veteran had 88 percent 
speech recognition in his left ear.  The veteran exhibited 
puretone thresholds in the left ear of 10 dB at 1000 Hz, 20 
dB at 2000 Hz, 45 dB at 3000 Hz and 40 dB at 4000 Hz.  The 
average decibel loss for the left ear was 29 dB.  The Board 
notes that the veteran did not meet the exception 
requirements for hearing impairment under 38 C.F.R. § 4.86(a) 
or (b).  Therefore, the numerical hearing impairment will be 
determined only by Table VI.  Based on the above results, the 
veteran's hearing acuity is Level II in the left ear.  The 
veteran's right ear is not service-connected and therefore it 
is assigned Level I.  See 38 C.F.R. § 4.85(f).  Diagnostic 
Code 6100, Table VII provides a 0 percent disability rating 
for the hearing impairment demonstrated by the veteran at the 
June 2005 VA examination.

The veteran underwent a VA audiology assessment in July 2006.  
The audiological report showed the veteran had 92 percent 
speech recognition in his left ear.  The veteran exhibited 
puretone thresholds in the left ear of 10 dB at 1000 Hz, 20 
dB at 2000 Hz, 40 dB at 3000 Hz and 40 dB at 4000 Hz.  The 
average decibel loss for the left ear was 28 dB.  The veteran 
did not meet the exception requirements for hearing 
impairment under 38 C.F.R. § 4.86(a) or (b).  Therefore, the 
numerical hearing impairment will be determined only by Table 
VI.  Based on the July 2006 audiology results, the veteran's 
hearing acuity is Level I in the left ear.  As noted above, 
the veteran's right ear is not service-connected and 
therefore it is assigned Level I.  Diagnostic Code 6100, 
Table VII provides a 0 percent disability rating for the 
hearing impairment demonstrated by the veteran at the July 
2006 assessment.

The Board notes that a staged rating is not applicable in 
this case.  The Board considered the most severe 
manifestations of the veteran's left ear hearing loss, and a 
staged rating would not provide any benefit to the veteran.  
Fenderson, supra.

The Board notes that in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
requires a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In this case, the evidence of record shows that the veteran 
is currently unemployed.  During a VA psychological 
evaluation in June 2006, the veteran asserted that he had 
been unable to find employment because of his heart disease.  
The medical evidence of record does not show that the 
veteran's hearing loss in his left ear has caused him to be 
hospitalized at any time. Accordingly, the Board finds that 
the medical evidence shows the veteran's service-connected 
left ear hearing loss has not independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating such a disability.  
The schedular criteria for rating hearing loss contemplate 
the veteran's reported symptomatology.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
claim and an assignment of a compensable disability rating 
for left ear hearing loss is not warranted.  38 C.F.R. § 
3.102.


ORDER

1.  Entitlement to service connection for residuals of a 
right knee injury is denied.

2.  Entitlement to service connection for hypertension is 
denied.

3.  Entitlement to service connection for coronary artery 
disease to include as secondary to hypertension is denied.

4.  Entitlement to an initial compensable rating for left ear 
hearing loss is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


